UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 13-8001


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MICHAEL THOMPSON,

                Defendant -   Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. James C. Dever, III,
Chief District Judge. (4:08-cr-00057-D-1; 4:11-cv-00175-D)


Submitted:   April 24, 2014                 Decided:   April 28, 2014


Before NIEMEYER, SHEDD, and FLOYD, Circuit Judges.


Dismissed in part and affirmed in part by unpublished per curiam
opinion.


Michael Thompson, Appellant Pro Se. William Glenn Perry, OFFICE
OF THE UNITED STATES ATTORNEY, Greenville, North Carolina;
Shailika K. Shah, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            In a single order, the district court denied Michael

Thompson’s 28 U.S.C. § 2255 (2012) motion and his motion for a

sentence reduction under 18 U.S.C. § 3582(c)(2) (2012).                          For the

reasons that follow, we dismiss in part and affirm in part.

            Turning      first    to    the      portion   of     the   order    denying

§ 2255    relief,   the    order       is    not   appealable      unless   a    circuit

justice    or    judge   issues    a    certificate        of   appealability.        28

U.S.C. § 2253(c)(1)(B) (2012).                   A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2012).                 When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating          that   reasonable      jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);   see     Miller-El      v.    Cockrell,     537    U.S.   322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                          Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Thompson has not made the requisite showing.                         Accordingly,



                                             2
we deny a certificate of appealability and dismiss Thompson’s

appeal from the denial of his § 2255 motion.

            Turning to the portion of the order denying Thompson’s

motion for reduction of sentence, we have reviewed the record

and find no abuse of discretion by the district court.                United

States v. Munn, 595 F.3d 183, 186 (4th Cir. 2010).             Accordingly,

we affirm the denial of § 3582(c)(2) relief.

            We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in   the   materials

before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                        DISMISSED IN PART;
                                                          AFFIRMED IN PART




                                     3